CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) June 30 December 31 2009 2008 A S S E T S CURRENT Cash and cash equivalents $ 14,712,880 $ 14,178,399 Short-term investments 2,245,899 2,880,094 Accounts receivable 10,527 20,797 Prepaid expenses 228,979 49,010 Note receivable - 99,935 17,198,285 17,228,235 INVESTMENTS (see Note) 293,599 292,427 $ 17,491,884 $ 17,520,662 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $120,593 $121,181 Income taxes payable 1,089,843 839,565 1,210,436 960,746 DEFERRED GAIN - 42,050 1,210,436 1,002,796 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,830,765 2,830,765 CONTRIBUTED SURPLUS 59,411 59,411 RETAINED EARNINGS 13,391,272 13,627,690 16,281,448 16,517,866 $ 17,491,884 $ 17,520,662 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS (Unaudited) Six Months ended June 30 Three Months ended June 30 2009 2008 2009 2008 Balance, beginning of period $ 13,627,690 $ 13,285,290 $ 13,598,242 $ 13,398,567 Excess of cost of shares purchased for cancellation over stated value - (4,963 ) - (877 ) 13,627,690 13,280,327 13,598,242 13,397,690 Net earnings (loss) for the period (236,418 ) 76,942 (206,970 ) (40,421 ) Balance, end of period $ 13,391,272 $ 13,357,269 $ 13,391,272 $ $13,357,269 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Six Months ended June 30 Three Months ended June 30 2009 2008 2009 2008 REVENUE Interest income $ 63,400 $ 183,478 $ 24,422 $ 70,231 Investment income (loss) 226,153 (69,476 ) 144,016 109,814 289,553 114,002 168,438 180,045 EXPENSES Administrative and general 522,485 296,300 387,103 171,339 Loss (gain) on foreign exchange 989 (257,973 ) 2,353 50,503 Impairment loss on note receivable 38,000 - 19,000 - 561,474 38,327 408,456 221,842 EARNINGS (LOSS) FROM OPERATIONS BEFORE THE FOLLOWING (271,921 ) 75,675 (240,018 ) (41,797 ) Equity earnings (loss) of significantly influenced company 1,172 2,864 (1,783 ) 1,376 Deferred gain recognized on sale of former consolidated subsidiary 42,050 - 42,050 - 43,222 2,864 40,267 1,376 EARNINGS (LOSS) BEFORE INCOME TAXES (228,699 ) 78,539 (199,751 ) (40,421 ) Income taxes - current 7,719 1,597 7,219 - NET EARNINGS (LOSS) FOR THE PERIOD, ALSO BEING COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ (236,418 ) $ 76,942 $ (206,970 ) $ (40,421 ) EARNINGS (LOSS) PER SHARE Earnings (loss) per share Basic and diluted $ (0.05 ) $ 0.02 $ (0.04 ) $ (0.01 ) Weighted average number of common shares Basic and diluted 5,076,407 5,079,041 5,076,407 5,077,137 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months ended June 30 Three Months ended June 30 2009 2008 2009 2008 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Net earnings (loss) for the period $ (236,418 ) $ 76,942 $ (206,970 ) $ (40,421 ) Unrealized (gain) loss on marketable securities 26,089 (38,762 ) (74,418 ) (43,475 ) Unrealized (gain) loss on foreign exchange 353 (246,315 ) 410 56,928 Equity (earnings) loss of significantly influenced company (1,172 ) (2,864 ) 1,783 (1,376 ) Deferred gain recognized on sale of former consolidated subsidiary (42,050 ) - (42,050 ) - Accretion interest on discounted note receivable (38,000 ) (40,000 ) (18,935 ) (20,000 ) Impairment loss on note receivable 38,000 - 19,000 - (253,198 ) (250,999 ) (321,180 ) (48,344 ) Change in non-cash components of working capital Decrease (increase) in accounts receivable 10,270 (8,198 ) 6,970 (9,263 ) (Increase) decrease in prepaid expenses (179,969 ) (32,822 ) (78,347 ) 14,337 Decrease in accounts payable and accrued liabilities (588 ) (568,344 ) (30,436 ) (316,026 ) Increase in income taxes payable 250,278 4,448 240,778 2,208 (173,207 ) (855,915 ) (182,215 ) (357,088 ) FINANCING ACTIVITIES Purchase of common shares for cancellation - (7,505 ) - (1,301 ) INVESTING ACTIVITIES Decrease (increase) in short-term investments 608,106 (1,117,383 ) (62,465 ) (679,402 ) Decrease in notes receivable 99,935 832,459 99,935 - Proceeds on redemption of shares in significantly influenced company - 59,891 - 59,891 708,041 (225,033 ) 37,470 (619,511 ) UNREALIZED FOREIGN EXCHANGE GAIN (LOSS) ON CASH BALANCES (353 ) 246,315 (410 ) (56,928 ) CHANGE IN CASH POSITION 534,481 (842,138 ) (145,155 ) (1,034,828 ) Cash and cash equivalents, beginning of period 14,178,399 10,961,412 14,858,035 11,154,102 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 14,712,880 $ 10,119,274 $ 14,712,880 $ 10,119,274 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 49,071 $ 104,426 Money market instruments 14,663,809 10,014,848 Total cash and cash equivalents $ 14,712,880 $ 10,119,274 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 24,824 $ 35,500 $ 22,324 $ 25,000 CONSOLIDATED MERCANTILE INCORPORATED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, In February 2008, the CICA issued amendments to Handbook Section 1000, “Financial Statement Concepts” to clarify the criteria for recognition of an asset and the timing of expense recognition.The new requirements are effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2008.The Company applied the amendments to Handbook Section 1000 commencing January 1, 2009.The implementation of the amendments to Handbook Section 1000 does not have any impact on the Company’s results of operations, financial position and disclosures as these amendments are clarifications on the application of Handbook Section 1000. In
